Case 1:21-cv-00027-JJM-LDA Document 18 Filed 03/23/21 Page 1 of 8 PagelD #: 613

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

MMT, INC. d/b/a STORMTREE,
Plaintiff,

Vv.

HYDRO INTERNATIONAL, INC., HIL Cults No. aiO20' dd

TECHNOLOGY, INC. and HYDRO
INTERNATIONAL, plc,
Defendants.

a i i ee

 

ORDER

Plaintiff MMT, Inc. d/b/a StormTree (“StormTree”) brings this action against
Defendants Hydro International, Inc., HIL Technology, Inc., and Hydro
International, plc (“Defendants”) for patent and trademark infringement,
misappropriation of trade secrets, breach of the nondisclosure agreement (“NDA”),
and fraud stemming from Defendants’ alleged wrongful use of StormTree’s patented
filtration technology. Before the Court is Defendants’ Motion to Dismiss for Improper
Venue and Lack of Personal Jurisdiction. ECF No. 9. Alternatively, Defendants
move this Court to transfer the case where venue is proper in the District of Maine.
Id. StormTree objects, alleging that venue is proper under a contractual forum
selection clause, and under 28 U.S.C. §§ 1391 (b), and 1400 (b). ECF No. 11. Over
StormTree’s objections, the Court finds that venue is improper in the District of

Rhode Island, DISMISSES the case, and TRANSFERS it to the District of Maine.
Case 1:21-cv-00027-JJM-LDA Document 18 Filed 03/23/21 Page 2 of 8 PagelD #: 614

There are two venue considerations here—a contractual venue clause and
statutory provisions.

Forum Selection Clause

 

The parties entered into an NDA in conjunction with the sharing of non-public
information that was the subject of pending patent applications. It had a forum
selection clause that stated:

This agreement shall be governed by and interpreted in accordance with

Rhode Island law and the Parties irrevocably submit to the non-

exclusive jurisdiction of the Courts of The State of Rhode Island in

respect of any claim, dispute or difference arising out of or in connection

with this agreement.

ECF No. 1 at 7-8, { 26; ECF No. 1-4 at 3, § 18. StormTree argues that the forum
selection clause controls and should be interpreted to find that the parties agreed to
venue in a//courts within the State of Rhode Island, both federal and state such that
venue is proper in this Court.

This Court must determine what the parties intended by the language “the
Parties irrevocably submit to the non-exclusive jurisdiction of the courts of The State
of Rhode Island.” Both parties discuss the First Circuit Court of Appeal’s holding in
LFC Lessors, Inc. v. Pacific Sewer Maintenance Corporation, 739 F.2d 4 (1st Cir.
1984). The court had before it a similarly worded forum selection clause and held
that the phrase “of the [state]” in a forum selection clause meant all actions should
be brought in state courts because “the word ‘of as it appears in the phrase in

question must have been intended to restrict the meaning of both ‘law’ and ‘courts’ to

those that trace their origin to the state.” Jd. at 7-8. StormTree argues that this
Case 1:21-cv-00027-JJM-LDA Document 18 Filed 03/23/21 Page 3 of 8 PagelD #: 615

holding was fact and case specific and cannot be applied as a rule to this case.
StormTree also argues that there is enough ambiguity in the contract language that
it should be construed against Defendants as drafters. Defendants assert that it did
not intend to agree to venue in Rhode Island federal court and advocate that LFC's
conclusion applies such that “courts of the State of Rhode Island” should be
interpreted to mean venue is proper in Rhode Island state courts only.

Here, Defendants drafted the NDA and the only substantive edit the parties!
made was to change the specified permissive venue state from Maine to Rhode Island.
StormTree argues that it is significant that Defendants did not specify their intent to
consent to venue in state court only, which they could have as the drafters. Aside
from Defendants’ assertion that they did not consent in the NDA’s forum selection
clause to jurisdiction in a Rhode Island federal court, a plain reading of the contract
language and the case law supports their interpretation.

It all comes down to preposition choice, “in” versus “of.”
“{Florum selection clauses using the term ‘in [a state]’ expressl ] the parties’ intent
as a matter of geography, permitting jurisdiction in both the state and federal courts
of the named state ....” FindWhere Holdings, Inc. v. Sys. Env’t Optimization, LLC,

626 F.3d 752, 755 (4th Cir. 2010). Conversely, “forum selection clauses that use the

term ‘of [a state]’ connote sovereignty, limiting jurisdiction over the dispute to the

 

1 It is not clear which party initiated the change though it may be presumed
that StormTree sought the change to Rhode Island considering its posture in this
motion. In any event, Defendants consented to the change from Maine to Rhode
Island.
Case 1:21-cv-00027-JJM-LDA Document 18 Filed 03/23/21 Page 4 of 8 PagelD #: 616

state courts of the named state.” Jd.; See LFC Lessors, 739 F.2d at 7. The Court finds
that the language of the forum selection clause here, combined with the facts and
circumstances of this case, dictates that the parties’ agreement to litigate in Rhode
Island is limited to its state courts. Next, the Court turns to StormTree’s claims to
determine whether the general and patent-specific venue statutes provide
jurisdiction in the District of Rhode Island.

General Venue and Patent-Specific Statutes — 28 U.S.C. §§ 1391, 1400(b)

The language of the venue statutes does not permit venue in the District of
Rhode Island based on the facts and claims StormTree alleges in its complaint. As
for the patent claims (Counts II and III), the United States Supreme Court clarified
that the narrower, patent-specific venue statute, 28 U.S.C. § 1400(b),
determines venue in patent infringement suits. TC Heartland LLC v. Kraft Foods
Grp. Brands LLC, 137 S. Ct. 1514, 1518-19 (2017). According to that
statute, venue lies either: (1) in the district where the defendant “resides;” or (2)
“where the defendant has committed acts of infringement and has a regular and
established place of business.” 28 U.S.C. § 1400(b). “Reside[nce]’ in § 1400(b) refers
only to the State of incorporation.” Jd. at 1521.

None of the Defendants reside in Rhode Island. Hydro International, Inc. is
incorporated in Delaware with its principal place of business in Portland, Maine. HIL
Technologies, Inc. is incorporated in Maine and has its principal place of business in
Portland, Maine. Hydro International, plc is a United Kingdom private liability

company with a principal place of business in Clevedon, United Kingdom. During
Case 1:21-cv-00027-JJM-LDA Document 18 Filed 03/23/21 Page 5 of 8 PagelD #: 617

the events alleged in this case, all Defendants’ business was conducted in Portland,
Maine. Its business records are maintained in Maine. All key personnel are based
out of the Portland, Maine headquarters. Considering these uncontradicted facts,
venue is improper in Rhode Island on Counts II and III.

The Court should analyze the remaining claims — trademark infringement
(Count IV) and state law claims for breach of the NDA (Count I), misappropriation of
trade secrets (Count WV), and fraud (Count  V/I)-under the
general venue statute, 28 U.S.C. § 1391. That statute makes venue proper in a
judicial district “in which any defendant resides,” “in which a substantial part of the
events or omissions giving rise to the claim occurred,” or “any judicial district in which
any defendant is subject to the court’s personal jurisdiction.” 28 U.S.C. § 1391(b)(1)-
(3).

As previously discussed, none of the Defendants resides in Rhode Island and
StormTree’s allegations do not place any of the events leading to its claims or even
any of the key individuals involved in the events in Rhode Island. So the final
consideration the Court must make is whether Defendants are subject to its personal
jurisdiction. To establish personal jurisdiction, StormTree must show that
Defendants have “continuous and systematic contacts” with Rhode Island or make a
prima facie showing that its patent and infringement claims, “directly arise out of, or
relate to [Defendants’] forum state activities” and that Defendants’ Rhode Island

contacts represent a “purposeful availment” of conducting activities here such that it
Case 1:21-cv-00027-JJM-LDA Document 18 Filed 03/23/21 Page 6 of 8 PagelD #: 618

is foreseeable that they would end up before this Court. Copia Comms., LLC v.
AMResorts, L.P., 812 F.3d 1, 4-5 (1st Cir. 2016).

StormTree does not meet either standard. Defendants have virtually no
contact with Rhode Island. StormTree’s only allegation in this regard is that
Defendants caused it “tortious injury” in Rhode Island. ECF No. 1 at 3, § 7.
Regarding specific jurisdiction, StormTree provided a screen grab from Defendants’
website that references “Rhode Island” but no other evidence that it targets or
markets to Rhode Island customers or has a presence at all in the state. Similarly,
StormTree’s reliance on a 2016 email where there was an inquiry about using one of
Defendants’ products — not one that was involved with the NDA — at a project in
Warren, Rhode Island does not move the needle to “purposeful availment.” The Court
does not have personal jurisdiction over Defendants, so venue is not proper here
under 28 U.S.C. §1391.

Transfer Pursuant to 28 U.S.C. § 1406

As an alternative to dismissing the case outright, Defendants move the Court
to transfer it to the District of Maine. Pursuant to 28 U.S.C. § 1406(a), the Court
must dismiss unless transfer to a district where the case “could have been brought”
would “be in the interest of justice.” Here, the Court concludes that it would be in the
interest of justice to transfer this case to Maine rather than to dismiss it. As
previously noted, 28 U.S.C. § 1400(b) provides that a civil action for patent
infringement may be brought “in [1] the judicial district where the defendant resides,

or [2] where the defendant has committed acts of infringement and has a regular and
Case 1:21-cv-00027-JJM-LDA Document 18 Filed 03/23/21 Page 7 of 8 PagelD #: 619

established place of business.” Defendants reside in Maine and a substantial part of
the events giving rise to the suit took place in Maine. And that court can exercise
jurisdiction over the remaining claims arising out of the same set of facts.
Accordingly, the Court will exercise its discretion to transfer this case to the District
of Maine. See 28 U.S.C. § 1406(a).
IV. CONCLUSION

The Court GRANTS Defendants’ Motion to Dismiss for Improper Venue in
accordance with 28 U.S.C. § 1391(b) and 28 U.S.C. §1400(b). ECF No. 9. Under 28
U.S.C. § 1406, the interests of justice favor transferring this matter to the United
States District Court for the District of Maine rather than dismissing the action.
Therefore, this action is TRANSFERRED to the United States District Court for the

District of Maine.

IT IS SO ORDERED.

 

John J. McConnell, Jr.
Chief Judge
United States District Court

March 24, 2021
Case 1:21-cv-00027-JJM-LDA Document 18 Filed 03/23/21 Page 8 of 8 PagelD #: 620

established place of business.” Defendants reside in Maine and a substantial part of
the events giving rise to the suit took place in Maine. And that court can exercise
jurisdiction over the remaining claims arising out of the same set of facts.
Accordingly, the Court will exercise its discretion to transfer this case to the District
of Maine. See 28 U.S.C. § 1406(a).
IV. CONCLUSION

The Court GRANTS Defendants’ Motion to Dismiss for Improper Venue in
accordance with 28 U.S.C. § 1391(b) and 28 U.S.C. §1400(b). ECF No. 9. Under 28
U.S.C. § 1406, the interests of justice favor transferring this matter to the United
States District Court for the District of Maine rather than dismissing the action.
Therefore, this action is TRANSFERRED to the United States District Court for the

District of Maine.

ITIS SO ORDPRED

QS

John J. McConnell, Jr.
Chief Judge
United States District Court

  

 

March 23, 2021
